Lea, Sp. J.,
delivered the opinion of tbe court:
At the October term, 1878, the county court of Meigs county, determined to build a new jail, and levied a special tax of fifteen cents upon the one hundred dollars’ worth of property, and fifty cents upon each poll, for that purpose. Building commissioners were appointed by order of the court to superintend the erection of said jail, and they were instructed to elect one of their members as treasurer, who should give bond for the faithful discharge of his duties. The said commissioners elected D. A. Gollahan, one of their members, treasurer, who executed bond, and the county court ordered that Guión, the tax collector, should collect said special tax so assessed, and pay the same over to Gollahan, the treasurer of the building commissioners. The tax collector has collected about $1,800 of this special tax, and paid the same over to the treasurer of the building commissioners, as directed by an order of the county court. The complainant, the trustee of Meigs county, files this bill to compel the tax collector to pay over to him the sum of the special tax which he has collected, to wit: $1,800, and to compel the county of Meigs, to pay him commissions upon said sum.
Upon a hearing, Judge Hoyle sitting by interchange with Chancellor Bradford, dismissed complainant’s bill. Tn this there was no error.
*8Tbe trustee could not sue the tax collector to recover funds collected by him. The chairman of the county court is the proper party to sue the tax collector for failure to pay over to the trustee. The county court ordered this special tax to be paid by the collector to the building committee, and this being a special tax, and the same never ■ having gone into the hands of the trustee, he is entitled to no commissions.
Decree affirmed.